Exhibit 99.2 COMPX ANNOUNCES THE COMPLETION OF THE SALE OF ITS FURNITURE COMPONENTS OPERATIONS DALLAS, TEXAS...December 28, 2012...CompX International Inc. (NYSE MKT:CIX) announced today that on December 28, 2012 it completed the sale of its Furniture Components operations, conducted at its facilities in Kitchener, Ontario, Canada and Taipei, Taiwan, to Knape & Vogt Manufacturing Company for approximately $59 million in cash.Out of consolidated sales of $110.2 million for CompX for the nine month period ended September 30, 2012, Furniture Components represented $46.4 million in sales. CompX is a leading manufacturer of security products and performance marine components. * *
